I concur in general in all that is said in the opinion of Judge RAGLAND, except in the conclusion that when a proceeding is commenced against a child under the age of seventeen years, the court in which it occurs under the Act of 1927 has no discretion to deny an application to transfer the case to the juvenile court. The holding is unnecessary to a determination of the case, because the petitioner here was over that age.
The Act of 1927 (Laws 1927, pp. 129-130) is unambiguous, comprehensive and unconditional. It vests a wise discretion in trial judges and there is no reason why such discretion should be so limited. An earlier statute cannot override a later one where they are inconsistent.
I think the latter clause of the Act of 1927 is so unequivocal in giving a judge of a court of general jurisdiction discretion to deny any application to transfer a case against any
delinquent child to the juvenile court, that placing a limit upon the exercise of any such discretion would defeat the purpose of the act. Blair, J., concurs. *Page 1104